Citation Nr: 1731502	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed), posttraumatic stress disorder (PTSD), alcohol dependence, and unspecified personality disorder. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from August 1973 to August 1976.  He had service in the Republic of Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This matter has a complex procedural history, but was most recently remanded by the Board in April 2016 for further evidentiary development.  Having reviewed the record, the Board is satisfied that the RO has substantially complied with its remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Accordingly, appellate review may proceed.

Throughout the period on appeal, the Veteran has carried a multitude of psychiatric diagnoses.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, including the Veteran's lay statements, VA examination results, and various medical documents of record which reference a myriad of psychiatric disabilities, the Board has elected to re-characterize the Veteran's claim as one for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed), posttraumatic stress disorder (PTSD), alcohol/drug dependence, and unspecified personality disorder.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of schizophrenia, which is a psychosis for VA purposes under 38 C.F.R. §3.384 (2016).


2.  The weight of the evidence is against a finding that the Veteran's schizophrenia (variously diagnosed) either began during, or was otherwise caused or aggravated by, his military service.  

3.  The Veteran did not experience chronic psychiatric symptoms in service, or continuous psychiatric symptoms subsequent to service.

4.  The Veteran's schizophrenia did not manifest to a compensable degree within one year of separation from service.

5.  The Veteran does not currently have (including at any time during the appeal period) PTSD as that disorder is defined under the applicable diagnostic criteria.

6.  Under applicable law, the Veteran cannot be service-connected for alcohol dependence and personality disorder on a direct basis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed), posttraumatic stress disorder (PTSD), alcohol/drug dependence, and unspecified personality disorder, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309, 3.317, 3.384, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 4.125, 4.127 (2016)) were previously provided to the Veteran in the January 2009 Statement of the Case, November 2014 Supplemental Statement of the Case, and March 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.  

Regarding the duty to assist, the Veteran's representative has argued that VA failed to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the veteran's disability.  See July 2017 Appellate Brief.  However, the Board observes that the basis of this challenge is "that the examiner failed to provide a reliable etiology of the veteran's left ankle disability."  Id.  This appears to be a clerical error, as the Veteran has never filed a claim of entitlement to service connection for a left ankle disability, and no such claim is on appeal.  Nevertheless, the Board has reviewed the March 2017 VA examination and finds that the examination results and accompanying medical opinions are adequate for adjudicating the present claims.  The examiner conducted a thorough in-person examination (including pertinent psychometric testing) and reviewed all of the records pertinent to the Veteran's claims (including CPRS, VBMS, and Virtual VA).  The examiner interviewed the Veteran and obtained an in-depth account of his medical history.  Based on this information, as well as the objective examination findings, and the evidence contained within the Veteran's electronic claims file, the examiner rendered a medical opinion supported by a sufficient rationale.  Contrary to the representative's assertion, the examiner stated the Veteran did not satisfy the DSM-5 criteria for PTSD and discussed the etiologies of the Veteran's other psychiatric conditions and found them to be unrelated to his  military service.  With the above considerations in mind, the Board finds that the March 2017 VA examination is adequate because it contains sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No other issues have been raised with respect to the duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

After a review of the entire record, the Board has determined that service connection for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed), posttraumatic stress disorder (PTSD), alcohol/drug dependence, and unspecified personality disorder, is not warranted.  The Board has considered the benefit of the doubt doctrine; however, as discussed below, the preponderance of the evidence is against the Veteran's claim and the doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


I.  The Veteran's diagnosed schizophrenia (variously diagnosed) has not been shown to be etiologically related to military service.

      A.  Direct Service Connection

The Board does not dispute that the Veteran has a current diagnosis of schizophrenia (variously diagnosed as paranoid schizophrenia, psychoses, substance-induced psychoses, other specified schizophrenia spectrum disorder, and schizophreniform disorder).  Thus, the dispositive evidence in this case relates to the in-service incurrence and nexus elements for service connection. 

The Veteran's service treatment records, to include his December 1972 entrance examination and July 1976 separation examination, are silent as to complaints and diagnoses of, or treatment for, any acquired psychiatric disorder, to include schizophrenia.  The record, as it stands, does not contain any credible evidence of an in-service incurrence of schizophrenia, or any other acquired psychiatric disorder. 

In the March 2017 VA examination report, the examiner opined that the "Vet's schizophrenia did not begin during active service, nor is it related to any incident in service, or aggravated (increased in severity beyond the natural progression) by service."  The VA examiner noted that the Veteran's self-reports and VA mental health treatment notes provided clear and unmistakable evidence that his psychosis began in childhood/adolescence,  and was likely precipitated by adolescent LSD use.  

A January 2017 addendum opinion issued by the November 2014 VA examiner stated:
The veteran meets DSM 5 diagnostic criteria for Other Specified
Schizophrenia Spectrum and Other Psychotic Disorder which is not caused by or a result of incidents occurring during his military service... it is my opinion that the diagnosis of Other
Specified Schizophrenia Spectrum and Other Psychotic Disorder predated military service when the veteran reported increasing paranoia, possibly related to "a lot of LSD trips" and/or alcohol use or the early stages of a formal thought disorder; self-medicating with drugs and alcohol.  In any case this is considered a genetic disorder, not caused by environmental factors (incidents) and there is no clear evidence that he first began suffering symptoms of it in the service nor was it aggravated beyond natural progression as there was no documented treatment until the 1990's; at least 20 years following discharge.  Any aggravation opinion based on that timeline would be speculative.

The VA examiners did not issue positive opinions linking the Veteran's current schizophrenia diagnosis to his military service.  Due to the comprehensiveness of the VA examinations, as  evidenced by a thorough review of the record, in-depth examination of the Veteran, including MMPI-2-rf psychometric testing performed by the March 2017 VA examiner, the Board finds that these examination reports are highly probative in this determination and they are afforded significant evidentiary weight.    

Entitlement to direct service connection requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease incurred during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Here, the Veteran has failed to submit sufficient evidence of an in-service incurrence of schizophrenia (or any other acquired psychiatric disorder) and the record contains no positive evidence linking the Veteran's schizophrenia (or any other acquired psychiatric disorder) to his military service.  Having failed to satisfy two of the three mandatory elements of direct service connection, the Veteran's claim based on schizophrenia is denied. 

      B.  Presumptive Service Connection

Under certain circumstances, service connection may be established on a presumptive basis.  Under 38 C.F.R. §  3.303(b) (2016), where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The Board notes that pursuant  to 38 C.F.R. § 3.384 (2016), schizophrenia is identified as a psychosis, which is listed as a "chronic disease" under 38 C.F.R. 3.309(a) (2016), subject for presumptive service connection consideration.   See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. §  3.303(b) (2016).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. 

Presumptive service connection may also be established for certain chronic diseases, including psychosis (i.e., schizophrenia), where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1132, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§  3.303(b), 3.307 (2016).

After a full review of the record, the Board finds that the Veteran is not entitled to presumptive service connection.  As noted above, the record is devoid of probative evidence demonstrating the Veteran experienced schizophrenia during service.  The Board reiterates that although the VA examiner opined that the Veteran's schizophrenia originated in adolescence, prior to his military service, there is no compelling evidence of record proving the Veteran's schizophrenia was symptomatic in service or within one year of separation from service.  On the contrary, the bulk of the evidence suggests that Veteran was not diagnosed with schizophrenia (schizophreniform disorder) until August 2000 during his in-patient stay at a VA alcohol and drug treatment facility.  Based on these considerations, the Veteran has not proven entitlement to presumptive service connection under 38 C.F.R. 3.303(b), 3.307, or 3.309(a) (2016).

II.  The Veteran has never carried an affirmative diagnosis of PTSD. 

Upon consideration of the pertinent evidence of record, viewed in conjunction with the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for PTSD.  Specific to PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition, American Psychiatric Association (2013) (DSM-5)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  All three requirements must be satisfied for an award of service connection to be implemented.

The Veteran maintains that he suffers from PTSD as  result of military sexual trauma (unwanted sexual advances), physical assaults, threats of physical assaults, and racial tension he experienced while on active duty.  See e.g., November 2014 and March 2017 VA examinations; January 2007 lay statement.  However, no mental health professional of record has ever diagnosed the Veteran with PTSD.

In August 2016, the Veteran underwent extensive neuropsychological testing at a VA facility.  The examining clinician declined to diagnose the Veteran with PTSD.  


The November 2014 VA examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.   He explained, in relevant part:

[T]he veteran does not meet DSM 5 diagnostic criteria for [PTSD] in that he is not endorsing enough symptoms of intrusion nor can the disturbance be ruled out as not due to substance abuse. Although the veterans markers are at least as likely as not indicative/support of his reports of military sexual trauma they have not caused his current psychiatric symptoms nor do they support a diagnosis of PTSD.

The March 2017 VA examiner could not provide any opinion regarding PTSD without resort to mere speculation.  He explained, that "the veteran is considered to be a very non-credible historian, primarily due to the nature of his thought disorder.  He often provided very vague and tangential responses; in addition, previous MH providers and C&P examiners have noted inconsistencies in his self-report.  Moreover, psychometric test data were strongly suggestive of malingering."

As these VA examination reports and their accompanying rationales are the only evidence of record containing an in-depth analysis of whether the Veteran satisfies the diagnostic criteria for PTSD, the Boards finds them to be highly probative and dispositive in this determination.  The Board notes that the record does contain positive PTSD screening tests in 2012 and 2015; however, a screening is not equivalent to a diagnosis.  As it currently stands, the record contains no competent evidence of a PTSD diagnosis during the period on appeal.  Specifically the available treatment records and VA examination reports show that the Veteran has not been diagnosed with PTSD.  In the absence of proof of a disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).

III.  Entitlement to direct service connection for alcohol abuse and personality disorder are barred as a matter of law. 

The Veteran has also been diagnosed with alcohol/drug abuse disorder (alcohol and marijuana).  See e.g., November 2014 and March 2017 VA examinations.  Evidence of record demonstrates that the Veteran was using alcohol and drugs while in service.  Id.  As a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §  3.301(c)(3)(d) (2016).  While the law allows service connection for an alcohol or drug abuse disability secondary to a service-connected disability, this has not been alleged or established in this case.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The record contains inconsistent evidence regarding whether the Veteran has a personality disorder.  The Veteran's VA mental health records consistently suggest that he has a documented history of antisocial personality disorder.  See September 2000 VA treatment records.  The November 2014 VA examiner concluded that the Veteran met the DSM-5 criteria for a personality disorder.   VA mental health records from August 2015, diagnosed the Veteran with schizophrenia r/o [rule out] schizotypal personality disorder.  The March 2017 VA examiner diagnoses the Veteran with personality disorder, deferred and explained, "The rule-out for unspecified personality disorder with cluster A traits (or "personality disorder, deferred"), is not a definitive diagnosis due to a paucity of historical data."  The March 2017 VA examiner further stated, "personality disorders by definition are considered to be characterological disorders with an onset by late adolescence.  Moreover, personality disorders are non-compensable under VA statutes."  In line with this assertion, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for a personality disorder.  There is also no suggestion in the evidence that any personality disorder was somehow aggravated by his military service.

IV.  Lay statements 

The Veteran's lay statements have been considered in this decision.  See e.g.,  January 2007, October 2014, January 2015 lay statements.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353   (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (variously diagnosed), posttraumatic stress disorder (PTSD), alcohol dependence, and unspecified personality disorder, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


